UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-2285


In re: SEAN F. MESCALL,

             Petitioner.



    On Petition for Writ of Mandamus. (3:12-cr-00215-RJC-1; 3:17-cv-00202-RJC)


Submitted: November 27, 2017                                Decided: December 18, 2017


Before MOTZ and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Sean F. Mescall, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Sean Mescall petitions for a writ of mandamus, alleging that the district court has

unduly delayed ordering the United States to respond to his 28 U.S.C. § 2255 (2012)

motion. He seeks an order from this court directing the district court to act. We conclude

that the present record does not disclose undue delay in the district court. Accordingly,

although we grant leave to proceed in forma pauperis, we deny the mandamus petition.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before us and argument would not aid the decisional process.



                                                                     PETITION DENIED




                                            2